UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7627



EMORY ALVIN MICHAU, JR.,

                                              Plaintiff - Appellant,

          versus


MICHAEL MOORE, Director of SCDC; MR. MONTGOM-
ERY, Warden (former) of Allendale Correctional
Institution; R. J. ALLEN, Regional Director;
TONY L. STRAWHORNE, Deputy Director; MCKITHER
BODISON, Deputy Warden of Allendale Cor-
rectional Institution; MS. HAYES, Principal
(former); SANDRA M. HUMMEL, Librarian (former)
of Allendale Correctional Institution; MR.
MEDLIN,   Guidance   Counselor   and   Interim
Librarian; MR. DODGE, Tutor/Teacher Super-
visor; MR. COHEN, Head of Classification;
GERALDINE P. MIRO; MR. HUDSON, Classification
Worker; PARKER EVATT, Director (former) of
SCDC; BROWN & WILLIAMSON TOBACCO CORPORATION,
Unknown employees of SCDC,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Solomon Blatt, Jr., Senior District
Judge. (CA-96-3582-6-8AK)


Submitted:   April 15, 1999                 Decided:   April 27, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Emory Alvin Michau, Jr., Appellant Pro Se. Merl Floyd Code, Sr.,
CODE, WESTON & MOSLEY, Greenville, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Emory Alvin Michau, Jr., appeals the district court’s order

dismissing his complaint filed under 42 U.S.C.A. § 1983 (West Supp.

1998) and an earlier order granting in part summary judgment.    We

have reviewed the record and the district court’s opinions accept-

ing in part the magistrate judge's recommendations and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Michau v. Moore, No. CA-96-3582-6-8AK (D.S.C.

Sept. 28, 1998 & Mar. 18, 1998).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                           AFFIRMED



                                 2